Citation Nr: 0802968	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right patellofemoral pain 
syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left patellofemoral pain 
syndrome.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1993 to May 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The appeal also originally included the issues of service 
connection for bilateral ankle condition and low back 
condition.  In the October 2004 Statement of the Case (SOC) 
the RO addressed these issues.  

In his Substantive Appeal received in November 2004, the 
veteran indicated that he only wished to continue his appeal 
concerning the issues of an increased evaluation for the 
service-connected bilateral knee disorder and service 
connection for a low back disorder.  Accordingly, the issue 
of service connection for bilateral ankle condition is not 
before the Board on appeal.  

As to the claim for service connection for a low back 
condition, during the pendency of the appeal, the RO, in a 
March 2005 decision, granted service connection for this 
disability and assigned a 20 percent evaluation.  This 
evaluation was effective on June 1, 2003, the date of the 
veteran's claim.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning this issue has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

During his February 2005 VA examination, the veteran 
complained of intermittent pain in his knees.  Precipitating 
factors of the pain included prolonged standing or sitting, 
ambulation, or stairs.  He had full range of motion (flexion 
0-140 degrees) of the knees with some pain.  

After repetitive movement, the veteran had slightly decreased 
range of motion of the knees (flexion 0-130 degrees).  He had 
no complaints of weakness, stiffness, swelling, heat or 
redness.  There were no periods of flare-ups of joint disease 
or episodes of dislocation, or subluxation.  His diagnosed 
bilateral patellofemoral syndrome was confirmed.  

However, in a December 2007 statement, the veteran reported 
symptoms associated with his bilateral knee disability had 
increased in severity since the February 2005 examination.  

Given this statement, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected right and left knee 
patellofemoral pain syndrome since 
service.  

Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
right and left knee patellofemoral pain 
syndrome.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
tests and studies, to include range of 
motion testing, that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  

The examiner should determine whether the 
right and left knee disability is 
manifested by locking, knee pain, 
weakness, stiffness, instability, 
fatigability, looseness, and swelling.  
These determinations should be expressed 
in terms of the degree of functional loss 
due to pain.  

3.  After completion of all indicated 
development, the veteran's claim of 
increased evaluation for the service-
connected right and left knee 
patellofemoral pain syndrome should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



